internal_revenue_service date office symbols cc dom fs it a case number uilc number release date memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c date date date date date state x issues whether a method_of_accounting for costs was established by a prior to or during the years at issue which the petitioner is now attempting to change without the permission of the commissioner should costs be considered a material_item within the meaning of the regulations does the fact that a did not claim or report any amounts for future expenditures in the years at issue in spite of the fact that under its own theory such amounts accrued help to demonstrate that a method_of_accounting was established in those years does the fact that prior to and during the years at issue b adopted and applied on behalf of a the accounting methods and policies already established by c help to demonstrate that a method_of_accounting for was established by a in those years conclusions a has established a method_of_accounting for which it is now attempting to change without the permission of the commissioner costs in general are material items and individual types of costs are also material items the fact that a did not claim or report any amounts for future expenditures in the years at issue in spite of the fact that under its own theory such amounts accrued demonstrates that its established method_of_accounting was to accrue upon the occurrence of the activities we believe that the continuity in applying accounting methods and policies through various divisions and subsidiaries of c may help to demonstrate that a method_of_accounting for was established by a facts a is a partnership for federal tax purposes and adopted an accrual_method of accounting the unit operator for a is b a wholly owned subsidiary of c b was incorporated to hold all of c’s interests in state x a asserts that it is entitled to certain tax deductions based on its estimates of the future costs it will incur for a an accrual basis taxpayer maintains that under the all_events_test of sec_461 its obligation to incur these costs in the future became fixed under state x law at the time the land was disturbed and a further alleges that the minimum costs for which it is liable can be reasonably estimated a did not claim any deductions on its returns based on estimated future costs either prior to during or subsequent to the years at issue at least through date it now alleges that its failure to accrue and claim such deductions in the years of disturbance was a mistake or error which it is attempting to correct during date a accrued the costs it incurred at or near the time that the activities or services giving rise to those costs were actually performed accordingly the service has taken the position that a established a method_of_accounting for such costs including which it is now attempting to change without the permission required by sec_446 a did not accrue or report costs identified as on its returns for the years at issue a asserts that the manner of accrual for actually performed and the tax deductions claimed were also accounting mistakes or errors which it is now attempting to correct b did not keep a separate set of financial accounts for a it maintained accounting information regarding a as part of its own corporate accounting system keeping the information in certain subaccounts under the system used to account for expenditures arising from the activities cost and expense items were accrued on b’s financial books_and_records either when the activities giving rise to them were actually performed or upon the occurrence of events which were closely related in time to actual performance for example a’s development costs were generally entered into the accounting system at the time that work goods or other services were paid for by the operator in terms of tax_accounting during the years at issue and through date a did not report any deductions on its partnership returns that can be separately identified as or as costs for the a’s primary argument in this case has been that its claim for deductions based on the future estimated costs it will incur for represent the correction_of_an_error in the application of an overall accrual_method of accounting which it otherwise had applied consistently and correctly and thus that its claims do not represent an accounting change within the meaning of sec_446 thus a’s position apparently is that it adopted a general accrual_method of accounting that included a system of accounting for costs like and that it made a mistake in applying its chosen method_of_accounting also apparently under this argument a does not consider activity by itself a material_item for which a method_of_accounting must be selected thus although a takes the position that is not a material_item it seeks to change the treatment afforded this item to one which is different from the way it has treated the other developmental costs it incurred during the relevant time period law sec_1_446-1 provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction see 93_tc_500 50_tc_750 aff’d 415_f2d_1341 7th cir sec_446 and the regulations promulgated thereunder provide that a taxpayer must first request and receive the consent of the commissioner before computing its taxable_income upon a different method_of_accounting sec_446 sec_1_446-1 and e once having elected a method_of_accounting for a material_item a taxpayer cannot change its method_of_accounting for that item without first securing the consent of the commissioner 304_us_191 analysis establishment of a method_of_accounting a method_of_accounting is a set of rules consistently applied by a taxpayer under which the taxpayer determines when and how to record items of income and expense on its books how to prepare its financial statements and how to determine its taxable_income as the regulations state a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment sec_1 e ii a our view is the a established a method_of_accounting for its costs by never previously deducting its estimated future costs and its effort to deduct such costs now many years after its were first placed_in_service is a change in method_of_accounting a’s allegation of error in its chosen method_of_accounting for costs is specious to the extent that we can establish an accounting practice of currently deducting as performed thus on one hand a is attempting to change its method_of_accounting for costs from deducting them as the activities are performed to currently deducting its future estimated costs in addition a asserts that capitalization of the costs is the appropriate tax treatment that is we understand that a asserts as one of its arguments that its future estimated costs may be properly capitalized to basis in the years of disturbance of the land it is axiomatic that a change from expense to capitalization treatment constitutes a timing change and hence a change in treatment of a material_item which is a change in method_of_accounting requiring the commissioner’s advance consent for example in diebold inc v united_states cl_ct aff’d 891_f2d_1579 fed cir the taxpayer initially treated its spare modules as inventory a method permitting the costs of acquiring inventory to be deducted in a single year and it sought to change to recover the costs of the modules ratably over their useful lives according to the court it did not seek to account for the replacement modules in the same manner that it accounted for other similar items or to correct the omission of an item from a method_of_accounting that it otherwise consistently applied to a single category of related items t here is no question that a change from treating the replacement modules as nondepreciable inventory where there is no deduction until the modules are removed from service to treating them as capital assets where there is a depreciation deduction in each year of useful_life raises the question of the taxable_year in which income is reduced by the cost or a portion of the cost of manufacturing the replacement modules that is a question of timing f 2d pincite s hifting from inventory to depreciation clearly involves the proper time for the taking of a deduction the threshold requirements for the application of the consent rule have been satisfied cl_ct pincite see also southern pacific transp co v commissioner t c big_number change in depreciating certain assets affected time of deduction and was change in method_of_accounting hooker industries inc v commissioner 44_tcm_258 court rejected taxpayer’s argument that a change from expensing supplies in the year used to expensing them in the year purchased was a correction_of_an_error in its usual method_of_accounting taxpayer did not believe that it was expensing supplies and suddenly discover that it had been mistakenly inventorying them these cases establish that changes within inventory or depreciation techniques as well as a change from inventory to depreciation or a change from deduction to capitalization all involve the timing of deductions material items sec_1_446-1 specifically provides that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan therefore an attempt to either amortize or deduct estimated future dr r costs when this has not previously been a’s accounting treatment constitutes a change in the treatment of a material_item since it involves the proper time for the taking of a deduction methods_of_accounting exist with respect to every item_of_income or expense see generally gertzman federal tax_accounting pincite 2d ed by definition a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction and the accounting treatment of such material_item is considered a method_of_accounting sec_1_446-1 what constitutes a change in the accounting treatment to a material_item revolves around the determination of whether the item itself is basically the same as an item previously accounted for in a particular manner and thus the proposed or present method_of_accounting may not differ from the prior treatment for example in convergent technologies inc v commissioner tcmemo_1995_320 each warrant issued by the petitioner in relation to the sales of its products was not a new_item that is all warrants should have been reported under the same method_of_accounting id at conversely a new_item may receive a different accounting treatment the principle that a taxpayer may change accounting methods when the treatment of a new_item is involved is demonstrated by 42_f2d_620 6th cir where an accrual_method taxpayer discontinued its coal mining and coal selling business and started a cash_method business of leasing its property the commissioner argued that the taxpayer must recognize its rental income on an accrual_method and could not change to the cash_method without consent the sixth circuit reversed the board_of_tax_appeals and held that the taxpayer was not required to report its rental income by the accounting_method formerly used for revenue from coal mining the commissioner rests his action largely upon his conclusion that this taxpayer during the year changed its method_of_accounting we think the facts do not support this conclusion then a new kind of business was beginning and a new kind of income was in contemplation this kind of income had never been handled by the method of bookkeeping in former use because such type of income had never existed the new rental involved a different set of conditions id at in general is a material_item and each individual cost is also a material_item yet all costs are similar and require the same accounting treatment a taxpayer’s reporting of a new and different item_of_income or expense for the first time does not necessarily involve a change_of_accounting_method merely because the item is reported on a different basis than that used with respect to existing items if the items are dissimilar they may receive different accounting treatment which does not constitute an improper change in method_of_accounting this principle is demonstrated by 51_tc_500 nonacq c b aff’d 426_f2d_417 6th cir the tax_court held that for a change_of accounting to have occurred the material_item must be basically the same as an item accounted for previously in a different manner unless the transactions are basically the same the accounting treatment would not be a change_of accounting but only a new accounting_method for a different transaction in federated taxpayer’s sale of its receivables was found to be a new transaction not subject_to the prior method_of_accounting for transactions which were in substance loans secured_by its receivables see generally gertzman supra pincite to thus in your case our argument of course is that items are the same items they are each individual material items because they individually involve the proper time to take a deduction a material_item is any item which involves the proper time for taking a deduction sec_1_446-1 failure to claim clearly of course it is service position that a method_of_accounting is established if it is used on a return a taxpayer adopts a method_of_accounting when he uses it on a first filed return if the method is proper or on two consecutive returns if the method is improper revproc_97_27 sec_2 1997_1_cb_680 a method_of_accounting is not adopted in most instances without consistent treatment but a method_of_accounting may exist without a pattern of consistent treatment id in this case even if no activities had yet occurred which could have been accrued upon actual performance thus creating a pattern of consistent treatment our position would be that a’s chosen method_of_accounting for was accrual upon performance this selection of a method_of_accounting is based upon a’s failure to accrue future estimated at the time that its facilities were placed_in_service that is a established a method_of_accounting by not currently deducting its future estimated costs upon filing its first tax_return in addition of course to the extent that we can establish that costs were deducted upon performance we will be able to buttress our position that a had established a method_of_accounting for costs convergent technologies inc v commissioner tcmemo_1995_320 pincite moreover we think that when respondent does not seek to hold a taxpayer to a previously adopted method_of_accounting but rather seeks to impose another method in place of the one utilized by the taxpayer the consent of respondent under sec_446 is generally not required we mention this case merely to alert you to the pitfalls of not holding a taxpayer to its chosen method_of_accounting see financial_accounting methods yet as you note a method adopted for financial_accounting purposes is not necessarily that adopted for tax purposes it is well established that financial and tax_accounting treatment may often diverge 439_us_522 845_f2d_1541 9th cir thus our primary focus must be on the tax_accounting treatment 1of course it is our position that it is methodologically impermissible to currently deduct expenses projected so many years into the future that the cost estimate is largely conjectural see 90_tc_953 aff’d 878_f2d_86 2d cir the all_events_test prohibits deductions for liabilities that in fact exist but the amounts of which are based upon unrealistic estimates of future expenses t c pincite furthermore no statutory authority or case law exists that would require accrual basis taxpayers to discount current deductions for long term liabilities t c pincite a seeks current deductions for the minimum costs to be incurred at some future time in our view such a methodology is merely a variation of present_value discounting a future amount to obtain today’s value and is suspect illustrative of the types of case which must be relied upon for example we mention the following three cases as 101_tc_1 petitioner’s reclassification of a portion of working gas inventory to capital_asset accounts was a change in accounting_method because under sec_1_446-1 and c the reclassification changed a material_item that was used in the identification of inventory the reclassification is material not only because of the large dollar amount_involved but also because it was a change that affected the timing of income 292_f2d_225 3d cir cert_denied 375_us_993 accrual basis taxpayer had consistently but erroneously reduced its insurance expense of each year by an amount representing dividends to be paid_by the insurance_company in the following year there is a change in the treatment of a material_item when a taxpayer shifts from deducting dividends when paid to deducting them in the year they are declared it is not dispositive that taxpayer’s former consistent method of reporting the insurance dividends in the instant case was not correct under the accrual accounting system since it could not be changed without the commissioner’s consent id pincite 743_f2d_781 11th cir the essential characteristic of a material_item is that it determines the timing of income or deductions in this case the rebate reserve was an item which affected the timing of a deduction thus the rebate reserve was a material_item and a method_of_accounting deborah a butler by gerald m horan senior technician reviewer income_tax accounting branch field service division
